Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/22/2021 has been entered. Applicant’s amendments to the specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 11/23/2020. Provisional nonstatutory double patenting rejection for copending Applications No. 16/523,645 and No. 17/024,262 still stand. Prior claim rejections for 112(b) were addressed by amendment and are withdrawn. New grounds of rejection are presented and are necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation “the magnesium alloy has a microstructure in which fine Zr- bearing precipitates are dispersed in an alloy composed of single-phase solid solution”. The limitation is unclear and makes the respective claims indefinite. 
The microstructure is unclear.  It is not clear how an alloy composed of a “single” phase solid solution can have two phases one being a single-phase solid solution and a second which is a fine Zr bearing precipitates. Or is the limitation meant to be that the alloy has a microstructure composed of a single-phase solid solution in which fine Zr bearing precipitates are dispersed.  Hence the limitation is unclear and the instant claim 1 and 2 are indefinite. 
Claims 3-8 as dependents of claim 1 are also rejected as indefinite. 
Claims 9-14 as dependents of claim 2 are also rejected as indefinite.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN-105256213-A, see machine translation unless otherwise noted, hereinafter Chen). 

Applicant is reminded that claim 1 is reject for 112(b) indefiniteness and as well as dependent claims 6 and 8 are also rejected, as stated above. 

Regarding claim 1, Chen teaches biodegradable bio-magnesium alloys for use in the human body ([0002]). Chen further teaches a broad composition range in mass percentage with 

Instant Claim 1 (wt.%)
Chen Broad Range (wt.%)
Chen Example 2 Alloy (wt.%)
Zn
1.0 to 2.0
1.5 to 5
1.5
Zr
0.05 to 0.80
0.1 to 1. 5
0.1
Mn
0.05 to 0.40
0.1-3
0.3
Mg and unavoidable impurities
Balance
Balance
Balance


With regards to the limitation of wherein Zr- bearing precipitates are dispersed in the magnesium alloy, Chen teaches the same processing as in the instant specification ([pg. 6, lines 12-20]) of induction melting pure elements; smelting under an argon atmosphere, casting into an ingot, and homogenized annealing ‘solution treatment’ ([0047]). Furthermore, Chen has the same mechanical properties, the same composition, and the same use as the instant alloy.  When all of these are the same, it is reasonable to assume the prior art microstructure is the same as well.   In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01. 
 claim 6, Chen further teaches for alloy example 2 a tensile strength 245 MPa, a yield strength ‘proof stress’ 190 MPa, and elongation of 17% (original document: table 1, [0068], example alloy 2) which fully meets the claim limitation.
Regarding claim 8, Chen further teaches the biomedical biodegradable bio-magnesium alloys for use in the human body as a biological implant material ([0020]) which reads fully on the claim of a medical device including a metal member comprising the magnesium alloy.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Applicant is reminded that claim 1 and 2 are reject for 112(b) indefiniteness and their dependent claims 3-14 are also rejected, as stated above. 

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 3, Chen is silent on specific impurities. Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. The purity of Fe, Ni, Co, and Cu as unavoidable impurities is less than 10 ppm would be prima facie obvious to one of ordinary skill in the art. MPEP 2144.04 IV. 
Regarding claim 4, Chen teaches various impurity levels ranging from 0.002 wt.% ([0084]) to 0.15 wt.% ([0088]) which is close to the claimed range.

Additionally, the alloy of Chen has the same base element composition, the same mechanical properties, and the same intended use.  Thus based on all of this being the same as claimed, it would be reasonable to assume that the difference in impurity content does not materially change the characteristics of the alloy.
 Alternatively, purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. Applicant is directed to MPEP §2144.04(VII).
Regarding claim 5, Chen further teaches that that the alloys made in the method of Chen can have grains sizes reduced to 5-30um ([0067]) which overlaps the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Regarding claim 7, Chen teaches a specific alloy example 2: Mg-1.5Zn-0.1Zr-0.3Mn ([0051]) which is processed by casting and subjected to solution annealing ([0047]-[0050]) which are substantially identical composition and processing. However, Chen is silent on precipitates and the precipitate grain sizes.

Claims 2 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen applied to claim 1 above, and further in view of over You et al. (CN-104630587-A, see machine translation unless otherwise noted, hereinafter You).
Regarding claim 2, Chen teaches a specific alloy example 2: Mg-1.5Zn-0.1Zr-0.3Mn ([0051]). Chen is silent on the addition of Ca to the biodegradable alloys.  You teaches implantable medical materials, in particular to a degradable magnesium alloy ([0002]). You further teaches addition of Ca from 0.0-1.0 wt.% ([0011], line 96) which overlaps the claimed range of Ca. You further teaches that the addition of calcium to magnesium alloys can reduce the microbattery effect and improve the corrosion resistance of magnesium alloys ([0018], line 161-164). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
It would have been obvious to one of ordinary skill in the art at the date of filling to have taken Chen alloy example 2 and add Ca by the teaching of You to have improved the corrosion resistance and reduce the microbattery effect. There would have been a reasonable expectation of a modified Chen alloy example 2 achieving better corrosion resistance and a decreased microbattery effect.
Chen is silent with regards to Zr- bearing precipitates dispersed in the magnesium alloy. However, such a feature would have naturally flowed from modified Chen alloy example 2 since the composition overlaps the claimed ranges and the processing would be similar. Modified Chen alloy example 2 would be reasonably expected to have had the claimed feature.
 claim 9, Chen is silent on specific impurities. Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. The purity of Fe, Ni, Co, and Cu as unavoidable impurities is less than 10 ppm would be prima facie obvious to one of ordinary skill in the art. MPEP 2144.04 IV. 
Regarding claim 10, Chen teaches various impurity levels from 0.002 wt.% ([0084]) to 0.15 wt.% ([0088]) which is close to the claimed range.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
 Alternatively, purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. Applicant is directed to MPEP §2144.04(VII).
Regarding claim 11, Chen teaches alloys which overlaps the claimed range of average grain size.
For modified Chen alloy example 2 which would be made in a similar fashion to Chen alloy example 2 with the additions of Ca, the feature claimed range average grain size would have naturally flowed since the composition overlaps the claimed ranges and the processing would be similar. A modified Chen alloy example 2 would be reasonably expected to have had the claimed feature.
Regarding claim 12, for a modified Chen alloy example 2 which would be made in a similar fashion to Chen alloy example 2 the claimed property ranges of tensile strength, proof stress, and elongation would have naturally flowed since the composition overlaps the claimed ranges and the processing would be similar. A modified Chen alloy example 2 would be reasonably expected to have had the claimed properties.
Regarding claim 13, Chen is silent on precipitates and the precipitate grain sizes. 
For modified Chen alloy example 2 which would be made in a similar fashion to Chen alloy example 2, the claimed feature of being free from precipitates having a grain size of 500 nm or more would have naturally flowed since the composition overlaps the claimed ranges and the processing would be similar. A modified Chen alloy example 2 would be reasonably expected to have had the claimed feature 
Regarding claim 14, for modified Chen alloy example 2, Chen teaches the biomedical biodegradable bio-magnesium alloys for use in the human body as a biological implant material ([0020]) which reads fully on the claim of a medical device including a metal member comprising the magnesium alloy.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 14  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 4 of copending Application No. 16/523,645 (reference application 1). Although the claims at issue are not identical, they are not patentably distinct from the copending application since the magnesium alloy overlaps the claim composition and is utilized to make a metal member of a medical device. 
claim 1, the composition defined by copending application claims 1 and 2 overlap in scope the composition to instant claim 1.
Regarding claim 2, copending application claims 1, 2 and 3 overlap in scope in defining allowable Ca content.
Regarding claims 3 and 9, copending application claims 1, 2, and 4 overlap in scope the in defining allowable impurities: Fe, Ni, Co, and Cu. Additionally, purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious and would be prima facie obvious to one of ordinary skill in the art. MPEP 2144.04 IV.
Regarding claims 4 and 10, copending application claim 1 overlaps in scope the in defining allowable impurities: Al and defining rare earths as (but not limited to) Sc, Y, Dy, Sm, Ce, Gd, and La. Additionally, purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious and would be prima facie obvious to one of ordinary skill in the art. MPEP 2144.04 IV.
Regarding claims 5-7 and 11-13, grain size, tensile strength, proof stress, fracture elongation and precipitates formation can be considered inherent properties of an alloy with these compositional ranges.  
Regarding claims 8 and 14, copending application claims 1 and 2 overlap in scope medical devices made of these compositions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 4 of copending Application No. 17/024,262 (reference application 2). Although the claims at issue are not identical, they are not patentably distinct from the copending application since the magnesium alloy overlaps the claim composition and is utilized to make a metal member of a medical device. 
Regarding claim 1, the composition defined by copending application claims 1 and 4 overlap in scope the composition to instant claim 1.
Regarding claim 2, Ca can be considered as part of unavoidable impurities not limited by the copending application claims 1-4.
Regarding claims 3 and 9, copending application claims 1 and 3 overlap in scope the in defining allowable impurities: Fe, Ni, Co, and Cu. Additionally, purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious and would be prima facie obvious to one of ordinary skill in the art. MPEP 2144.04 IV.
Regarding claims 4 and 10, copending application claims 1 and 2 overlap in scope the in defining allowable impurities: Al and defining rare earths as (but not limited to) Sc, Y, Dy, Sm, Ce, Gd, and La. Additionally, purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious and would be prima facie obvious to one of ordinary skill in the art. MPEP 2144.04 IV.
Regarding claims 5-7 and 11-13, grain size, tensile strength, proof stress, fracture elongation and precipitates formation can be considered inherent properties of an alloy with these compositional ranges.  
claims 8 and 14, copending application claims 1 and 4 overlap in scope medical devices made of these compositions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 02/22/2021, with respect to the Xu reference for 35 USC§ 102(a)(2) and 35 USC§ 103, and over Xu and Imwinkelried have been fully considered but are now moot over the new rejection necessitated by amendments to the claims. The rejections of the claims over Xu and over Xu and Imwinkelried are withdrawn. New grounds of rejection over Chen, and over Chen and You is presented above. 
Regarding the double patenting rejections, they are not the last rejections remaining. Therefore provisional nonstatutory double patenting rejections for copending Applications No. 16/523,645 and No. 17/024,262 still stand. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734